COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Hodges
Argued at Salem, Virginia


LILLIE KELLY RICE MATTOX
                                           MEMORANDUM OPINION * BY
v.          Record No. 1137-95-3          JUDGE NELSON T. OVERTON
                                               JULY 2, 1996
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                   William N. Alexander, II, Judge
            Robert Bryan Haskins (Turner, Haskins &
            Whitfield, P.L.C., on brief), for appellant.

            Steven A. Witmer, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.


     Lillie Kelly Rice Mattox was convicted in a bench trial on

two counts of fraudulently obtaining public assistance in

violation of Code § 63.1-124.      On appeal, Mattox contends that

the evidence is insufficient to support the convictions.      We

disagree.

     "Intent is the purpose formed in a person's mind which may,

and often must, be inferred from the facts and circumstances in a

particular case."    Sandoval v. Commonwealth, 20 Va. App. 133,

137, 455 S.E.2d 730, 732 (1995); Ridley v. Commonwealth, 219 Va.
834, 836, 252 S.E.2d 313, 314 (1979).      The trial judge, as fact

finder, specifically found the testimony of the Commonwealth's

witness, Ms. Dodd, to be reliable.     "The weight which should be

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
given to evidence and whether the testimony of a witness is

credible are questions which the fact finder must decide.

Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598,

601 (1986).

     Upon review of the record, construing the evidence in the

light most favorable to the Commonwealth and granting to it all

reasonable inferences fairly deducible therefrom, we cannot say

that the ruling below was plainly wrong or unsupported by the

evidence.
     Accordingly, the convictions are affirmed.

                                             Affirmed.




                              - 2 -